DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Final action is in reply to the 16210155 amendment filed on 10/28/2021
Claims 1, and 16 – 20 have been amended
Claim 21 is New
Claims 1 – 21 are currently pending and have been examined.

Response to Arguments
Response to 103
The applicants’ argument is moot based upon a new grounds of rejection necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 7, 10 –  21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20150347925 – Zeng et al. hereinafter as ZENG in view of US PG Pubs 20050076220 – Zhang et al. hereinafter as ZHANG

Regarding Claim 1:
ZENG discloses:
identifying a first email transmitted, by a first email account associated with a first entity(the sender,) to a plurality of email accounts; (See ref at least a para. 0036 – recipient – email account, and particular types of recipients)
detecting first activity(activities, para. 0080), performed using email accounts of the plurality of email accounts,(email clients for recipient or sender, para. 0081) associated with the first email; 
analyzing the first activity (activity, para. 0080) to generate a first set of activity information corresponding to the first activity; ( training machine learning module with data , para. 0080 and 0081)
storing the first set of activity information in an entity profile(determine behavior of sender or recipient interaction history, para. 0023) associated with the first entity, wherein: 
the entity profile (determine behavior of sender or recipient interaction history, para. 0023)  of the data comprises a plurality of sets of activity information associated with a plurality of emails transmitted by one or more email accounts associated with the first entity; (wherein the entity profile para. 0080 – wherein machine learning model is based on email and components of email to one or more recipients)
the plurality of sets of activity information comprises the first set of activity information; (para. 0080 – wherein machine learning model is based on email and components of email to one or more recipients, and para. 0050, where interaction data includes types of activity information)
the plurality of emails comprises the first email; and (para. 0050 – email)
each set of activity information of the plurality of sets of activity information corresponds to activity associated with an email of the plurality of emails; (para. 0080 and 0081)
generating a quality score, (score, para. 0044) corresponding to the first entity, based upon the entity profile associated with the first entity and indicative of the plurality of sets of activity information comprising the first set of activity information corresponding to the first activity performed using the email accounts to which the first email was transmitted; (Score, para. 0074 and 0080)
generating a notification(suggested texts para. 0081) based upon the quality score corresponding to the first entity; and 
transmitting the notification to a first client device associated with the first entity.(fig 4 – 490 send suggested text to the client)
ZENG does not disclose:
a second set of activity information corresponding to second activity performed using second email accounts to which a second email was transmitted
the plurality of emails comprises the first email and the second email
and (ii) the second set of activity information corresponding to the second activity 16/210,155 Page 3 performed using the second email accounts to which the second email was transmitted
ZHANG teaches
a second set of activity information corresponding to second activity performed using second email accounts to which a second email was transmitted (analyzing activity from both the sender account (s account) and recipient account(r account), para. 0123)
the plurality of emails comprises the first email and the second email (figure 1)
and (ii) the second set of activity information corresponding to the second activity 16/210,155 Page 3 performed using the second email accounts to which the second email was transmitted  (analyzing activity from both the sender account (s account) and recipient account(r account), para. 0123)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for ZENG’s method of analyzing email accounts to optimize emails to include the capabilities and utility of ZHANG’s method of analyzing emails with the activity of emails from a second account such that this would allow ZENG to improve the effectiveness of email and reduce unsoliciated email to all user accounts para. 0002 – 0005).

Regarding Claim 2
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
analyzing content of the plurality of emails, wherein the generating the quality score  (score, para. 0044) is performed based upon the content of the plurality of emails. (likelihood, para. 0029)

Regarding Claim 3
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
the analyzing the first activity comprises determining a click through rate (CTR) associated with the first email; (Click through rate, para. 0083) the first set of activity information is indicative of the CTR; and the generating the quality score is performed based upon a plurality of CTRs, comprising the CTR, associated with the plurality of sets of activity information.(score, para. 0080 and 0085)

Regarding Claim 4 
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
the analyzing the first activity comprises determining a click-to-open rate(click to open rate, para. 0083) associated with the first email; the first set of activity information is indicative of the click-to-open rate(click to open rate, para. 0083); and the generating the quality score is performed based upon a plurality of click-to- open rates, comprising the click-to-open rate, associated with the plurality of sets of activity information.(para. 0080, 0081 and 0085)

Regarding Claim 5
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
the analyzing the first activity comprises determining an open rate(open rate, para. 0083) associated with the first email; the first set of activity information is indicative of the open rate; and the generating the quality score is performed based upon a plurality of open rates, comprising the open rate, associated with the plurality of sets of activity information. (para. 0080, 0081 and 0085)

Regarding Claim 6
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
receiving, from one or more email accounts of the plurality of email accounts, one or more messages indicative of the first email being marked spam; (See ref at least at para. 0038, 150 - 151 – spam based on behaviors)
determining a spam rate associated with the first email based upon the one or more messages, wherein: the first set of activity information is indicative of the spam rate; (See ref at least at para. 0038, 150 - 151 – spam based on behaviors)
the generating the quality score is performed based upon a plurality of spam rates, comprising the spam rate, associated with the plurality of sets of activity information.(See ref at least at para. 150 - 151 – score reflecting likelihood of email being marked or identified as spam)

Regarding Claim 7
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
wherein the analyzing the first activity comprises determining time-lengths( average time, para. 0035) that the first email is displayed using client devices associated with email accounts of the plurality of email accounts(See ref at least a para. 0036 – recipient – email account, and particular types of recipients), the method comprising: generating a measure of displaying activity based upon the time-lengths, (average time lengths, para. 0035)wherein: the first set of activity information is indicative of the measure of displaying activity; (average time lengths, para. 0035)and the generating the quality score (Score, para. 0035, 0037) is performed based upon a plurality of measures of displaying activity(activity, para. 0037), comprising the measure of displaying activity, associated with the plurality of sets of activity information. (activity, para. 0037)

Regarding Claim 10:
ZENG / ZHANG discloses of claim 1:
ZENG discloses:
determining that the quality score is less than a threshold quality score (para. 0084, 0085, scores are categorized based on thresholds between very likely to very unlikely); and 
responsive to determining that the quality score is less than the threshold quality score, transmitting a second notification to the first client device indicative of the quality score being less than the threshold quality score. (para. 0084, 0085 – wherein various tiers based on a score i.e. very likely.. very unlikely – in regards to notification)

Regarding Claim 11 and 18:
ZENG / ZHANG discloses the limitations of claim 1:
ZENG does not disclose: 
determining that the quality score is less than a threshold quality score; and responsive to determining that the quality score is less than the threshold quality score, suspending the first entity from one or more services for a duration of time.
ZHANG teaches:
determining that the quality score is less than a threshold quality score; and responsive to determining that the quality score is less than the threshold quality score, suspending the first entity from one or more services for a duration of time. (para. 0063)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ZENG’s method of analyzing emails to utilize ZHANG’s method of determining a score is less than a threshold to suspend a first entity from service as this would allow ZENG to improve the effectiveness of email and reduce unsoliciated email to all user accounts, (ZHANG - para. 0002 – 0005).



Regarding Claim 12, 17 and 20:
ZENG / ZHANG discloses the limitations of claim 1:
ZENG does not disclose: 
determining that the quality score is greater than a threshold quality score; responsive to determining that the quality score is greater than the threshold quality score, generating one or more emails, wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity; and transmitting the one or more emails to one or more email accounts.
ZHANG teaches:
determining that the quality score is greater than a threshold quality score; responsive to determining that the quality score is greater than the threshold quality score, generating one or more emails, wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity; and transmitting the one or more emails to one or more email accounts.(threshold points, emails received,  para. 0102)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ZENG’s method of analyzing emails to utilize ZHANG’s method of determining a score is greater than a threshold generate emails that subscribe to receiving information services with first entity as this would allow ZENG to improve the effectiveness of email and reduce unsoliciated email to all user accounts, (ZHANG - para. 0002 – 0005).

Regarding Claim 13:
ZENG / ZHANG discloses the limitations of claim 1:
Zeng discloses:
determining a topic associated with the first entity, wherein the one or more email accounts are selected for transmission of the one or more emails responsive to a determination that each email account of the one or more email accounts received an email associated with the topic.(keywords, para. 0048 and 0049)

Regarding Claim 14:
ZENG / ZHANG discloses of claim 1:
ZENG discloses: 
determining that the spam rate is greater than a threshold spam rate;(para. 0035, 0038 – spam categorization )
responsive to determining that the spam rate(para. 0035, 0038) is greater than the threshold spam rate, transmitting a second notification (para. 0074 – likely hold of email identified as spam i.e. likely or unlikely) to the first client device indicative of the spam rate being greater than the threshold spam rate(para. 0074 – likely).

Regarding Claim 15:
ZENG / ZHANG discloses of claim 1:
ZENG does not disclose: 
determining that the spam rate is greater than a threshold spam rate; and responsive to determining that the spam rate is greater than the threshold spam rate, suspending the first entity from one or more services for a duration of time.

ZHANG teaches:
determining that the spam rate is greater than a threshold spam rate; and responsive to determining that the spam rate is greater than the threshold spam rate, suspending the first entity from one or more services for a duration of time.(para. 0119)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ZENG’s method of analyzing emails to utilize ZHANG’s method of determining a score is greater than a threshold generate emails that subscribe to receiving information services with first entity as this would allow ZENG to increase likelihood of wanted behavior in email communications (para. 0022)

Regarding Claim 16 and 19:
ZENG discloses:
a processor; (Processor para. 0157)
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, (Memory, para. 0157)
 the operations comprising: 
identifying a first email transmitted, by a first email account associated with a first entity(the sender,) to a plurality of email accounts; (See ref at least a para. 0036 – recipient – email account, and particular types of recipients)
detecting first activity(activities, para. 0080), performed using email accounts of the plurality of email accounts,(email clients for recipient or sender, para. 0081) associated with the first email; 
analyzing the first activity (activity, para. 0080) to generate a first set of activity information corresponding to the first activity; ( training machine learning module with data , para. 0080 and 0081)
storing the first set of activity information in an entity profile(determine behavior of sender or recipient interaction history, para. 0023) associated with the first entity, wherein: 
the entity profile (determine behavior of sender or recipient interaction history, para. 0023)  of the data comprises a plurality of sets of activity information associated with a plurality of emails transmitted by one or more email accounts associated with the first entity; (wherein the entity profile para. 0080 – wherein machine learning model is based on email and components of email to one or more recipients)
the plurality of sets of activity information comprises the first set of activity information; (para. 0080 – wherein machine learning model is based on email and components of email to one or more recipients, and para. 0050, where interaction data includes types of activity information)
the plurality of emails comprises the first email; and (para. 0050 – email)
each set of activity information of the plurality of sets of activity information corresponds to activity associated with an email of the plurality of emails; (para. 0080 and 0081)
generating a quality score, (score, para. 0044) corresponding to the first entity, based upon the entity profile associated with the first entity and indicative of the plurality of sets of activity information comprising the first set of activity information corresponding to the first activity performed using the email accounts to which the first email was transmitted; (Score, para. 0074 and 0080)
generating a notification(suggested texts para. 0081) based upon the entity quality score corresponding to the first entity; and 
transmitting the notification to a first client device associated with the first entity.(fig 4 – 490 send suggested text to the client)

ZENG does not disclose:

responsive to determining that the quality score is less than a threshold quality score, suspending the first entity from one or more services for a duration of time; or 16/210,155 Page 8 
responsive to determining that the quality score is greater than the threshold quality score, generating one or more emails, 
wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity

ZHANG teaches:

and at least one of: 
responsive to determining that the quality score is less than a threshold quality score, suspending the first entity from one or more services for a duration of time; (a - aa, threshold range values  for delivery of email based on set of a condition) or 16/210,155 Page 8
responsive to determining that the quality score is greater than the threshold quality score, (a - aa, Deliver email to recipient if threshold exceeded) generating one or more emails, 
wherein each email of the one or more emails comprises a selectable input corresponding to subscribing to an information service associated with the first entity to receive emails associated with the first entity( para. 0102)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ZENG’s method of analyzing emails to utilize ZHANG’s method to determine an action based upon whether a score is greater than or less than a threshold such that if the score is less than a threshold, a suspension of service is performed and if greater than a threshold then generate message based on information to subscribe associated  with first entity such that this would allow ZENG to improve the effectiveness of email and reduce unsoliciated email to all user accounts, (ZHANG - para. 0002 – 0005).



Regarding Claim 21:
21. (New) A method, comprising: identifying a first email transmitted, by a first email account associated with a first entity(the sender,) to a plurality of email accounts; (See ref at least a para. 0036 – recipient – email account, and particular types of recipients)
detecting first activity(activities, para. 0080), performed using email accounts of the plurality of email accounts,(email clients for recipient or sender, para. 0081) associated with the first email; 
analyzing the first activity (activity, para. 0080) to generate a first set of activity information corresponding to the first activity; ( training machine learning module with data , para. 0080 and 0081)
storing the first set of activity information in an entity profile(determine behavior of sender or recipient interaction history, para. 0023) associated with the first entity, wherein: 
the entity profile (determine behavior of sender or recipient interaction history, para. 0023)  of the data comprises a plurality of sets of activity information associated with a plurality of emails transmitted by one or more email accounts associated with the first entity; (wherein the entity profile para. 0080 – wherein machine learning model is based on email and components of email to one or more recipients)
the plurality of sets of activity information comprises the first set of activity information; (para. 0080 – wherein machine learning model is based on email and components of email to one or more recipients, and para. 0050, where interaction data includes types of activity information)
the plurality of emails comprises the first email; and (para. 0050 – email)
each set of activity information of the plurality of sets of activity information corresponds to activity associated with an email of the plurality of emails; (para. 0080 and 0081)
generating a quality score, (score, para. 0044) corresponding to the first entity, based upon the entity profile associated with the first entity and indicative of the plurality of sets of activity information comprising the first set of activity information corresponding to the first activity performed using the email accounts to which the first email was transmitted; (Score, para. 0074 and 0080)

ZHANG teaches:
wherein the generating the quality score is performed based upon the spam rate; (a - aa, threshold range values  for delivery of email based on set of a condition)
determining that the spam rate is greater than a threshold spam rate; and responsive to determining that the spam rate is greater than the threshold spam rate, suspending the first entity from one or more services for a duration of time.(para. 0119)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ZENG’s method of analyzing emails to utilize ZHANG’s method of determining on generate emails to recipients based upon a given threshold with first entity as this would allow ZENG to improve the effectiveness of email and reduce unsoliciated email to all user accounts, (ZHANG - para. 0002 – 0005).




Claims 8, and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20150347925 – Zeng et al. hereinafter as ZENG in view of US PG Pubs 20050076220 – Zhang et al. hereinafter as ZHANG in further view of US PG Pub 20090030774 – Rothschild et al. hereinafter as ROTHSCHILD

Regarding Claim 8:
ZENG / ZHANG discloses of claim 1
ZENG / ZHANG does not disclose:
determining a first advertisement revenue received in association with advertisements being displayed on client devices, associated with email accounts of the plurality of email accounts, in association with the first email; 
storing the first advertisement revenue in the entity profile, wherein: 
the entity profile comprises a plurality of advertisement revenues associated with the plurality of emails; 
the plurality of advertisement revenues comprises the first advertisement revenue; 
each advertisement revenue of the plurality of advertisement revenues is received in association with an email of the plurality of emails; and 
the generating the quality score is performed based upon the advertising revenue
ROTHSCHILD teaches:
determining a first advertisement revenue (compensation, para. 0103) received in association with advertisements (advertisement, para. 0103) being displayed on client devices, associated with email accounts(e-mail client, para. 0103) of the plurality of email accounts(e-mail client, para. 0103), in association with the first email(e-mail, para. 0103); 
storing the first advertisement revenue in the entity profile(profile, para. 0098), wherein: 
the entity profile comprises a plurality of advertisement revenues(compensation, para. 0099) associated with the plurality of emails(message, para. 103); 
the plurality of advertisement revenues(compensation, para. 0098, para. 0107) comprises the first advertisement revenue(compensation, para. 0098, para. 0107);
each advertisement revenue (compensation, para. 0098, para. 0107)of the plurality of advertisement revenues is received in association with an email of the plurality of emails(e-mail, para. 0098); and
the generating the quality score(score, para. 0075) is performed based upon the advertising revenue(compensation, para. 0098)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ZENG / ZHANG’s method of analyzing email  data for determining user patterns to determine actions to include ROTHSCHILD’s method of providing compensation with providing advertisements in order for ZENG’s to allow compensation associated with advertisements available to consumers (Rothschild, para. 0019)

Regarding Claim 9:
ZENG discloses of claim 1
ZENG / ZHANG does not discloses:
determining a quality compensation value based upon the quality score; 
transmitting an electronic payment based upon the quality compensation value to an account associated with the first entity.
ROTHSCHILD teaches:
determining a quality compensation value (amount of compensation, para. 0109) based upon the quality score; (score, para. 0075) and 
transmitting an electronic payment based upon the quality compensation value(cash payment, para. 0028) to an account associated with the first entity.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ZENG / ZHANG’s method of analyzing email data for determining user patterns to determine actions to include ROTHSCHILD’s method of providing compensation with providing advertisements in order for ZENG’s to allow compensation associated with advertisements available to consumers (Rothschild, para. 0019)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/17/2022